Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
1.	Applicant’s amendment to the pending claims have been considered but are moot in view of the new ground(s) of rejection, and will be examined as discussed below.  Furthermore, the rejections of record under 35 U.S.C. ' 103 of the claims are withdrawn in view of the newly discovered reference to Cink et al. (US#2017/0180152).  Accordingly, This action is made Non-Final.  Rejections based on the newly cited reference follows:
DETAILED ACTION
2.	This communication is in response to Applicant’s 01/28/21022 amendment in the application of Walker et al. for the "TRANSCEIVER DEVICE FOR A BUS SYSTEM AND OPERATING METHOD THEREFOR" filed 08/31/2020.  This application is a national stage entry of PCT/EP2019/055365, International Filing Date: 03/05/2019, and claims foreign priority to 102018203708.6, filed 03/12/2018 in Germany.  Claims 11-25 are pending in the present application. 
3.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

6.        Claims 11-14, 16-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over de Haas et al. (US#11,061,844) in view of Cink et al. (US#2017/0180152).
	Regarding claims 11, 20, 21, the references disclose a novel system and apparatus for operating a transceiver device in a CAN Bus, according to the essential features of the claim.  de Haas et al. (US#11,061,844) discloses a transceiver device for a bus system (see Figs. 2, 4), comprising: a first bus terminal for connection to a first signal line of the bus system; a second Fig. 2; Col. 3, lines 28-67 & Col. 5, line 47 to Col. 6, line 18: CAN bus transceiver 210 is coupled to a CAN controller 220 via a transmit data connection (TXD) 251 and a receive data connection (RXD) 252); wherein the transceiver device is configured to interconnect the first bus terminal and the second bus terminal via a predefinable electrical resistance for a predefinable first period of time, the predefinable first period of time being selected as a function of at least one parameter of the receiving unit (see Figs. 5-9; Col. 6, line 19 to Col. 9, line 62: signaling diagrams for operation of a bus transceiver circuit, in which transmitter circuit 300 can be dynamically adjusted to any impedance value between low ohmic state and high ohmic state).
Although Haas does not expressly disclose wherein a predefinable electrical resistance for a predefinable first period of time, and is selectable as a function of at least one parameter of the receiving unit.  However, Haas teaches that the transmitter circuit 300 described in Fig. 4 allows for independently adjusting the differential driver voltage VDIFF and driver impedance Z.DRIVE based on the parameters x and y, which define the impedance properties R.PUSH of the push resistors 310 and 320 and the impedance properties R.PULL of the pull resistors 315 and 325. Fig. 4 illustrates a use of the transmitter circuit 300 for a static adjustment of a predefined differential driver voltage V.DIFF with a predefined driver impedance Z.DRIVE during a predefined bus state (see Figs. 4-5; Col. 9, lines 35-50).  In the same field of endeavor, Cink et al. (US#2017/0180152) teaches the use of a selectable termination circuit capable of varying the resistance value as the termination resistor and correction of the impedance of the variable termination circuit (see Fig. 1, para [0020]-[0021], [0028]: termination control 110 - A selectable termination allows the disturbance of the bus communication to be prevented on the basis of the data bus system to be connected to a plug-in contact).   It’s also noted that, the use of a selectable termination that controls a termination resistance, and allows the disturbance of the bus communication to be prevented on the basis of the data bus system to be connected to a plug-in contact are well known in the art.  Furthermore, a variable termination impedance coupled to the bus; wherein there are a number of possible transmission states between the bus participants and, for each possible transmission state are applied, a selection of the resistance is arranged for a desirable voltage across the transmission wire.  This allows to compensate for the mismatch between the impedance of the termination resistor and to match the characteristic impedance of the transmission lines. 
Regarding claim 12, the reference further teach wherein the receiving unit includes a receiving comparator which is configured to form a bus differential signal as a function of the bus receive signal, the at least one parameter of the receiving unit being the bus differential signal or a signal derived from the bus differential signal (de Haas et al.: see Figs. 4-5; Col. 9, lines 35-50).
Regarding claim 13, the reference further teach wherein the receiving comparator includes multiple reception thresholds for the bus differential signal (de Haas et al.: see Fig. 9; Col. 16, lines 27-33). 
Regarding claim 14, it’s noted that the gate voltages must be kept no more than one threshold voltage (i.e., typically approximately 0.7 volts) and are well known in the art (de Haas et al.: see Figs. 4-9; Col. 9. Line 35 to Col. 16, line 33).  
Regarding claim 16-19, the reference further teach wherein transistors can be designed to approximate the current from an 80 to 120 Ohm resistor (de Haas et al.: see Figs. 4-5; Col. 9, lines 35-50).

One skilled in the art would have recognized the need for effectively and efficiently facilitating selectable termination in a CAN Bus, and would have applied Kim’s novel use of a variable termination circuit that is connected to one end of the sub-line and that has a variable impedance into de Haas’s bus signal transceiver with independently controllable voltage and impedance.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Seki’s directional coupler into de Haas’s transmitter with independently adjustable voltage and impedance with the motivation being to provide a method and system for operating transceiver device in a CAN bus.
Allowable Subject Matter
7.	Claims 15, 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome 112 as set forth above, and in independent form including all of the limitations of the base claim and any intervening claims. 
8.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the transceiver device is configured to interconnect the first bus terminal and the second bus terminal via the
predefinable electrical resistance for the predefinable first period of time, if at least one of the
following conditions is present: a) a rising edge of a transmission input signal for a transmitting unit of the transceiver device, b) a state transition of the transmitting unit from an operating state in which the first bus terminal and the second bus terminal are driven, into an operating state in which the first bus terminal and the second bus terminal are non-driven, c) a falling edge of a 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892. 

10.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

12.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
03/25/2022